Citation Nr: 0739133	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  99-24 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
temporomandibular joint (TMJ) dysfunction from June 15, 1991 
to July 19, 1993.  

2.  Entitlement to an evaluation in excess of 30 percent for 
TMJ dysfunction from July 20, 1993.  

REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from March 1988 to June 1991.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1993 decision by the 
RO which denied service connection for temporomandibular 
joint (TMJ) dysfunction.  A personal hearing at the RO was 
held in March 1995.  A hearing officer's decision in March 
1996 granted service connection for TMJ dysfunction, and 
assigned a noncompensable evaluation; effective from July 20, 
1993.  By rating action in February 1997, the RO assigned an 
increased rating to 30 percent, effective from the same date.  

By rating action in January 1998, the RO found clear and 
unmistakable error (CUE) in the March 1996 hearing officer's 
decision concerning the initial effective date assigned for 
the veteran's TMJ dysfunction, and assigned a noncompensable 
evaluation, effective from June 15, 1991, the day following 
the veteran's discharge from service, and a 30 percent 
evaluation from July 20, 1993.  

In March 2001, the Board promulgated a decision that found no 
CUE in the February 1997 rating decision that assigned a 30 
percent evaluation for TMJ, and the veteran appealed to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "Court").  In November 2001, the Court 
granted a Joint Motion for Remand of the March 2001 Board 
decision.  

In June 2002, the Board remanded the appeal for additional 
development, to include the question of the appropriate 
ratings to be assigned the veteran's TMJ dysfunction from 
June 15, 1991 to July 19, 1993, and an evaluation in excess 
of 30 percent from July 20, 1993.  In June 2004, a hearing 
was held at the RO before the undersigned member of the 
Board.  In the December 2004 remand, the undersigned found 
that the recharacterization of the issues for increased 
ratings by a different Board member in June 2002, rendered 
the CUE claim moot on the basis that the February 1997 rating 
decision was not final.  The issues were restated as claims 
for increased staged ratings from an initial rating 
determination.  The Board then remanded the appeal for 
additional development, and referred the additional secondary 
service connections issues that had been raised at the June 
2004 travel Board hearing to the RO for appropriate action.  

By rating action in February 2006, the RO granted service 
connection for muscle pain, head and neck muscles associated 
with TMJ dysfunction with limitation of inter-incisal range; 
rated 20 percent disabling from June 24, 2004, and denied 
service connection for migraine headaches, tinnitus, 
curvature of the spine, and a sleep disorder, secondary to 
the service-connected TMJ dysfunction.  The veteran perfected 
an appeal with respect to the additional issues, including an 
earlier effective date for the grant of service connection 
for muscle pain, head and neck muscles, and requested a 
hearing at the RO before a member of the Board in the 
substantive appeal.  The evidentiary record indicates that 
the veteran's appeal of the additional issues was assigned a 
separate docket number and is currently awaiting a hearing 
date for his requested Travel Board hearing on those matters.  
Accordingly, the additional issues will not be addressed in 
this decision and have been referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims 
addressed in this decision have been obtained by VA.  

2.  From June 15, 1991 to July 19, 1993, the veteran's TMJ 
dysfunction was manifested by pain and clicking in the jaw 
after eating, without limitation of inter-incisal motion or 
lateral excursion, loss of articulation or nonunion, malunion 
or mandible loss, or impairment of masticatory function.  

3.  From July 20, 1993, the veteran's TMJ dysfunction was 
manifested by tenderness and loud clicking on movement of the 
jaw, inter-incisal motion from 11- to 18-mm, and no mandible 
loss.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for TMJ 
dysfunction from June 15, 1991 to July 19, 1993, have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.7, 4.150, Part 4, Diagnostic Codes 9904, 9905 
(2007).  

2.  The criteria for an initial evaluation for TMJ 
dysfunction in excess of 30 percent from July 20, 1993, have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.7, 4.150, Part 4, Diagnostic Code 9905 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated in this 
decision, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The Court has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in August 2002 and January 2005, 
fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the letters 
were not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, the claim was 
readjudicated, and supplemental statements of the case (SSOC) 
were promulgated in May, July, and August 2005.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that a statement of the case (SOC) or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield  v. Nicholson, No. 2007-7130 WL 
2694606 (Fed. Cir. Sept 17, 2007) [hereinafter Mayfield III].  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

Here, the veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence which showed the 
severity of his TMJ dysfunction; of the evidence necessary to 
establish a higher evaluation, and why the current evidence 
was insufficient to award the benefits sought.  

The service medical records and all VA and private medical 
records identified by the veteran have been obtained and 
associated with the claims file.  The veteran was afforded 
three VA dental examinations during the pendency of this 
appeal and testified at a personal hearing at the RO in March 
1995, and before the undersigned member of the Board in June 
2004.  Based on a review of the claims file, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim, and found that the error was 
harmless).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
attorney clearly have actual knowledge of the evidence that 
is required to be submitted in this case and, based on the 
veteran's contentions as well as the communications provided 
to the veteran and his attorney by the VA, it is reasonable 
to expect that the veteran understands what was needed to 
prevail.  Moreover, any error in VA's notice to the veteran 
(which is initially presumed to be prejudicial) is in fact 
harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. Cir. 
2007) (burden is on VA to show that error in notice was not 
prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  



Increased Ratings - In General

The issues pertaining to the ratings to be assigned the 
veteran's TMJ dysfunction arise from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (holding that at 
the time of an initial rating, separate [staged] ratings may 
be assigned for separate periods of time based on the facts 
found).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

The veteran's TMJ dysfunction has been rated on the basis of 
malunion of the mandible and limitation of motion of 
temporomandibular articulation under Diagnostic Codes (DC) 
9904 and 9905, respectively.  Under DC 9904 (malunion of 
mandible), malunion with slight displacement is 
noncompensable.  A 10 percent rating contemplates moderate 
displacement, and the maximum rating of 20 percent 
contemplates severe displacement.  These ratings are 
dependent on the degree of motion and relative loss of 
masticatory function.  DC 9904.  

Under DC 9905, limited motion of the inter-incisal range from 
31 to 40 mm warrants a 10 percent evaluation; from 21 to 30 
mm warrants a 20 percent evaluation; from 11 to 20 mm 
warrants a 30 percent evaluation, and from 0 to 10 mm 
warrants a 40 percent evaluation.  Limited motion of lateral 
excursion from 0 to 4 mm warrants a 10 percent evaluation.  
The note to DC 9905 provides that ratings for limited inter-
incisal movement shall not be combined with ratings for 
limited lateral excursion.  DC 9905.  

Other potentially applicable rating codes include DCs 9901, 
9902, and 9903.  Under DC 9901 a 100 percent evaluation is 
assigned when there is complete loss of mandible between the 
angles.  Under DC 9902, a 50 percent evaluation is assigned 
for loss of approximately one-half of the mandible involving 
temporomandibular articulation, and a 30 percent evaluation 
is assigned when not involving temporomandibular 
articulation.  Under DC 9903, a 30 percent evaluation is 
assigned for severe nonunion of the mandible, and a 10 
percent evaluation for moderate nonunion.  The note to DC 
9903 indicates that these ratings are dependent on degree of 
motion and relative loss of masticatory function.  38 C.F.R. 
§ 4.150, DC 9904, Note.  

TMJ

Initially, it should be noted that the Board has reviewed all 
the evidence of record, including but not limited to the 
veteran's contentions, particularly those stated at the 
travel Board hearing in June 2005; the VA outpatient notes 
from 1991 to the present, and the findings from the three VA 
examinations conducted during the pendency of this appeal.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting its decision, it is not required 
to discuss each and every piece of evidence in a case.  The 
relevant evidence including that submitted by the veteran 
will be summarized where appropriate.  The question to be 
resolved in this matter is whether the veteran is entitled to 
a compensable evaluation for his TMJ dysfunction from the day 
following discharge from service to July 19, 1993, and to an 
evaluation in excess of 30 percent from July 20, 1993.  

Prior to July 20, 1993

The medical evidence prior to July 20, 1993, consists 
primarily of a November 1992 VA dental examination, and 
numerous VA and private outpatient treatment records from 
December 1991 to January 1993.  The VA outpatient records 
showed treatment primarily for problems associated with a 
nasal fracture and rhinoplasty.  The only pertinent VA 
outpatient note concerning the veteran's dental disorder 
showed good TMJ function in January 1992.  The private dental 
records showed treatment with moist heat, injections, and a 
soft splint on various occasions from 1991 to August 1996.  
However, other than complaints of pain when eating certain 
foods and clicking and popping of his jaw, the private 
reports did not include any specific clinical findings.  

The VA dental examination in November 1992, showed complaints 
of clicking after eating, and pain in his jaw after eating 
such things as a steak.  The veteran reported that his 
symptoms began about a year and a half earlier.  On 
examination, the veteran had normal opening and closing of 
his jaw, and normal lateral movements of the mandible.  The 
examiner noted that the veteran had a Class III relationship 
of the molars, and panorex radiographs were within normal 
limits.  The condyles appeared normal and the only tender 
muscles palpated were the pterygoids.  The examiner noted 
that all of the veteran's teeth that had been restored were 
done well and there was no need for any additional 
restoration at that time.  

Based on the clinical and diagnostic evidence of record prior 
to July 20, 1993, the Board finds that a compensable 
evaluation for the veteran's TMJ dysfunction was not 
warranted under DCs 9904 or 9905, based on malunion of the 
mandible or limitation of motion of temporomandibular 
articulation.  The objective evidence showed no fracture, 
malunion, or displacement of the mandible, no limitation of 
inter-incisal or excursion motion, and no impairment of 
articulation or mastication.  

Additionally, a compensable rating is not warranted under DCs 
9901, 9902, or 9903, as there is no evidence showing complete 
loss of mandible between angles, loss of approximately one 
half of the mandible, or nonunion of the mandible.  

The Board is aware of the veteran's complaints of popping and 
pain with chewing.  There is however, no objective evidence 
that pain on use of the joint resulted in limitation of 
motion to a degree which would support a higher rating.  38 
C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 
(1995).  

In Excess of 30 Percent From July 20, 1993

A private dental examination in October 1993, showed vertical 
opening of the veteran's jaw to 35 mm without pain, and to 48 
mm with pain.  Lateral excursion was to 10 mm on the right 
and to 5 mm on the left; clicking was noted on all movements 
of the jaw.  

A private dental report dated in April 1995, showed 
complaints of pain on both sides of his jaw and neck, and 
headaches.  A panoramic radiograph was unremarkable.  The 
veteran had multiple bilateral clicks on opening and right 
and left lateral excursion, and there was evidence of 
deviation of mandibular movement in all directions with 
associated pain.  The examiner noted that the veteran had 
difficulty chewing certain types of foods with exacerbations 
of head and neck pain.  He opined that the dental condition 
could affect the veteran's physical condition due to improper 
diet, and may also affect his performance in certain types of 
jobs.  

A MRI of the TMJ in August 1996 showed the right TMJ was 
normal and an anterior dislocation of the meniscus which 
reduced on open mouth view.  

When examined by VA in December 1996, the veteran reported 
chronic pain on both sides of his jaw, recurring headaches, 
and occasional locking on the left side causing him 
difficulty getting his mouth to close or his jaw to meet 
properly.  On examination, there was severe deviation to the 
right on early opening which returned back medially to normal 
central relation.  The veteran could only open inter-
incisorally to 11 mm without pain, and could be forcibly 
opened to a maximum of 18 mm with pain.  Lateral excursion to 
the right was to 4 mm, and to 5 mm on the left.  There was 
tenderness on palpation of the TMJ, and there appeared to be 
some malrelationship between his upper and lower teeth 
because of TMJ instability.  Panorex radiographs were 
unremarkable.  The examiner commented that the veteran had 
severe pain and limitation of movement and opening which 
limited his choices of foods to a fairly soft diet.  The 
diagnoses included TMJ dysfunction, bilaterally and anterior 
dislocation of the left TMJ.  

As indicated above, by rating action in February 1997, the RO 
assigned an increased rating to 30 percent for the veteran's 
TMJ dysfunction; effective from July 20, 1993, based on a 
showing of limitation of inter-incisal motion to 11 mm under 
DC 9905.  

When examined by VA in June 2005, the examiner indicated that 
the claims file was reviewed and included a detailed 
description of the veteran's medical history.  The veteran's 
complaints and the clinical findings were not materially 
different from the December 1996 VA examination.  Inter-
incisal motion on opening was possible to 11-12 mm with 
minimal pain, and could be forcibly opened to a maximum of 16 
mm with pain.  Lateral excursion was to 4 mm, bilaterally.  
There was tenderness to palpation of the muscles of the face 
and neck, including the temporalis, masseter, pterygoids, and 
sternocleidomastoid muscles and the TMJ, and clicking and 
popping could be physically palpated.  The veteran had Class 
III dental occlusion and did not have an ideal relationship 
between his upper and lower teeth with regard to occlusion 
due to genetic defect.  The examiner explained that the 
veteran did not have an ideal arrangement of teeth to reduce 
muscle tension and that this could not be created by 
equilibration alone since this was a genetic defect.  Panorex 
radiographs were unremarkable.  The veteran had a normal 
amount of bone in all areas of his mandible and maxilla.  The 
examiner noted that some of the veteran's pain was of a 
dental origin due to numerous problems with his teeth and 
various root canals since 1996.  The examiner indicated that 
the diagnosis was unchanged from his examination in December 
1996, and included TMJ, bilaterally, and anterior dislocation 
of the left TMJ.  

In order to receive an evaluation in excess of 30 percent 
under DC 9905, the veteran's inter-incisal motion must be no 
greater than 10 mm.  The evidence of record showed that the 
most restricted limitation of motion at anytime during the 
pendency of this appeal was to 11 mm.  As such, these 
findings do not satisfy the criteria for a higher evaluation 
under DC 9905.  

An evaluation in excess of 30 percent is not warranted under 
DCs 9901 or 9902, as there is no evidence showing complete 
loss of mandible between angles or loss of approximately one 
half of the mandible.  

The percentage ratings in VA's Schedule for Rating 
Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  In 
this regard, there is no objective evidence showing that pain 
on use of a joint or during flare-ups results in additional 
functional limitation due to pain to the extent that the 
veteran's TMJ dysfunction would warrant a higher evaluation 
under the applicable limitation of motion code.  Although the 
records show that the veteran has pain with opening his 
mouth, the evidence does not show that this limited his 
motion to 10 mm or less.  DC 9905; DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Under the circumstances, the Board finds that the 30 percent 
evaluation assigned for the veteran's TMJ dysfunction 
accurately depicts the current severity of the disability, 
and there is no basis for the assignment of a higher 
evaluation.  


ORDER

An initial compensable evaluation for TMJ dysfunction from 
June 15, 1991 to July 19, 1993, is denied.  

An evaluation in excess of 30 percent for TMJ dysfunction 
from July 20, 1993, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


